Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This is in response to CON application filed 01/10/2022.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted on 04/12/2022 was filed after the filing date of the instant application on 01/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.
Since applicant cited total of 605 U.S. patents, U.S. publications and us applications, and since cursory review revealed that some of these are irrelevant to the claimed invention.  For example, Tanaka et al. Pub.No.: 2009/0305172 A1, teaches a lightography simulation method for estimating an optical image. Desai et al. Pub.No.: 2009/0318111 A1, teaches method for transferring call between voice portals which involves assembling referee message based on Billing telephone number and exchange number, etc.,).   Applicant is hereby reminded of the responsibility to include a concise explanation of the relevance to the currently claimed invention, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is relevant to be incorporated by reference.   Relevant references and relevant portions therein should be clearly pointed out to the examiner.  Again, applicant is citing 605 references many of which appear to be irrelevant.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For example, independent claims 1, 8 and 15 recite “obtaining a plurality of agents”. However, it is unclear whether it is meant to obtain availability of agents, or number of agents …etc. 
Dependent claims 2-7, 9-14 and 16-20 are rejected for the same reasons addressed in the independent claims. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,258,907 wherein the claims in the pending application are broader and worded differently than the ones in patents, In re Van Ornum and Stang, 214 USPQT61, broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention in the instant application is fully disclosed in patent number 11,258,907 and it is broader than the claimed invention in the patent. 

For example, in PAT # 11,258,907 independent claims 1, 8 and 15 and independent claims 1, 8 and 15 of the instant application both recite: “a performance sensitivity measurement for each agent” and “establishing, by a routing engine of the contact center system, a communications channel between communication equipment of a first agent of the first subset of agents and communication equipment of a first contact based upon a first matching strategy”. 

The differences relies in the patented case wherein independent claims 1, 8 and 15 recite:
“agent performance sensitivity for the first agent to a t least first contact” verses independent claims 1, 8 and 15 of the instant application recite “agent performance sensitivity for each agents based on historical contact-gent interaction data”. Also, patented case wherein independent claims 1, 8 and 15 recite “pairing, by the at least one computer processor, a second contact with the first agent based on the first performance measurement of the first agent according to a first pairing strategy” wherein the instant application independent claims 1, 8 an 15 recite “establishing, by a routing engine of the contact center system, a communications channel between communication equipment of a first agent of the first subset of agents and communication equipment of a first contact based upon a first matching strategy; and establishing, by the routing engine of the contact center system, a communications channel between communication equipment of a second agent of the second subset of agents and communication equipment of a second contact based upon a second matching strategy”.  

Thus,  it is obvious that Applicant is now attempting to claim broadly/differently that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). Therefore, claims 1, 8 and 15 of the instant application is broader than claims 1, 8 and 15 of the patented application. No new invention or new improvement is being claimed in the instant application. 

Dependent claims 2-7, 9-14 and 16-20 of the instant application carries similar subject matter that is already addressed in dependent claims 2-7, 9-14 and 16-20 of the patented application.  

Dependent claims 2, 9 and 16 of the instant application and dependent claim 4 of the patented application recite “wherein the first agent is relatively more likely to produce a favorable outcome than the second agent regardless of a performance measurement of the first contact”.

Dependent claims 3, 10 and 17 of the instant application and dependent claim 3 of the patented application recite “wherein the first agent has a relatively low performance sensitivity measurement”.

Dependent claims 4, 11 and 18 of the instant application and dependent claim 5 of the patented application recite “wherein the first agent is relatively less likely to produce a favorable outcome than the second agent regardless of a performance measurement of the first contact”.

Dependent claims 5, 12 and 19 of the instant application and dependent claim 6 of the patented application recite “wherein the first agent has a relatively high performance sensitivity measurement”. 

Dependent claims 6, 13 and 20, of the instant application and dependent claim 6 of the patented application recite “wherein the first subset of agents comprises agents in the plurality of agents with relatively low performance sensitivity measurements, and wherein the second subset of agents comprises agents in the plurality of agents with relatively high performance sensitivity measurements”.

Dependent claims 7, 14 and 21, of the instant application and dependent claim 7 of the patented application recite “wherein the performance sensitivity measurement is based on data for at least one of sales, customer retention, contact handle time, customer satisfaction, revenue, first call resolution, units sold, or transaction points”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652